ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Pratt & Whitney, a division of United        )      ASBCA No. 59564
 Technologies Corporation                    )
                                             )
Under Contract No. N00019-02-C-3003          )

APPEARANCE FOR THE APPELLANT:                       Emily C.C. Poulin, Esq.
                                                     Associate Counsel, Military Engines
                                                     Pratt & Whitney

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Alexander M. Healy, Esq.
                                                     Trial Attorney
                                                     Defense Contract Management Agency
                                                     Boston, MA

                               ORDER OF DISMISSAL

        The dispute which is the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeal must be filed within one
year of the date of this Order.

      Dated: 3 November 2015
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59564, Appeal of Pratt & Whitney, a
division of United Technologies Corporation, rendered in conformance with the Board's
Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2